Citation Nr: 9921612	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right leg disability, to 
include osteoarthritis, currently evaluated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1943.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
This case was remanded by the Board in March 1998 for further 
development; it was returned to the Board in May 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran's right leg disability is manifested by 
arthritis, pain, crepitation on right knee motion and limitation 
of right knee motion.
 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for right 
leg disability with osteoarthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Codes 5003, 5010, 5259, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Further, 
the Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected right leg disability with osteoarthritis.  The 
Board has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to this disability, except as described 
below.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's service 
ended in October 1943.  Service connection for right leg 
disability was granted in March 1944, evaluated as 10 percent 
disabling.  This evaluation was decreased to noncompensably 
disabling in July 1947.  In November 1994 the evaluation assigned 
the veteran's disability was increased to 20 percent disabling.  
In March 1999, while the case was in remand status, this rating 
was increased to 40 percent disabling, effective April 15, 1997; 
the 40 percent evaluation has remained in effect since that time.

The veteran's service medical records show that he reported 
receiving a fracture of his right tibia prior to service; service 
examiners noted the fracture to have improperly healed, with 
consequent lax ligaments of the right knee and shortening and 
rotation of the tibia.  The service medical records show that the 
veteran sustained a dislocation of his right knee while in 
service.
 
On file is the report of an October 1994 VA examination, at which 
time physical examination disclosed evidence of a palpable 
fracture in the right tibia mid-shaft; no pain to palpation of 
the tibial tubercle or the tibial condyles was elicited.  There 
was no right knee effusion, the veteran's ligaments were intact, 
and he was able to squat.  Range of right knee motion testing 
disclosed flexion to 95 degrees and extension to 5 degrees, with 
grating in the knee but no popping.  X-ray studies of the right 
lower extremity purportedly showed small effusion and 
tricompartmental osteoarthritis of the knee, with evidence of an 
old fractured shaft of the tibia and fibula and osteopenia.

Of record is a statement by Richard T. Robinson, M.D., dated in 
August 1995, in which he indicated that the veteran had been 
recently evaluated by him for knee pain.  Private medical records 
for August 1995 to May 1998 show that physical examination in 
August 1995 disclosed the presence of valgus deformity of the 
right knee, without evidence of effusion or swelling.  X-ray 
studies of the right knee showed no evidence of acute fracture or 
dislocation, but did indicate the presence of narrowing of the 
lateral compartment of the joint.  Other treatment notes show 
that the veteran occasionally complained of right knee pain, used 
a walker for an unsteady gait, exhibited deformity of the right 
leg, lacked full flexion and extension of the right knee and was 
treated for post traumatic arthritis of the right knee.  When he 
was seen on April 15, 1997, his degenerative joint disease of the 
right knee was described as severe, but no swelling was present 
and no other specific findings pertaining to the disability were 
noted.  A September 1997 treatment note indicates that the 
veteran reported that he had had severe right knee pain for six 
months.  Extension of the veteran's right knee was found to be 
limited to 160 degrees on examination.

The veteran was afforded a VA examination in July 1998, at which 
time he indicated that he required the use of a wheelchair at 
home and complained of constant right knee pain and an inability 
to straighten his right leg.  He also reported that his right 
knee was occasionally weak and would give out.  However, he 
denied any history of flare-ups or weakened movement.  On 
physical examination the veteran was able to rise slowly from a 
seated position with some support and to walk slowly without the 
use of an assistive device.  The quadriceps muscles of the right 
leg showed gross atrophy and the right knee showed bony 
enlargement, although no effusion was identified.  The examiner 
noted the presence of a 10 degree valgus deformity and deformity 
in the middle of the leg without any associated tenderness, 
swelling or edema.  The veteran's ligaments were described as 
stable with no evidence of right knee subluxation.  Range of 
motion testing disclosed flexion to 125 degrees and extension to 
35 degrees, with crepitation and objective evidence of pain on 
motion.  X-ray studies of the right leg purportedly showed fairly 
gross arthritic changes of the knee, as well as a healed fracture 
of the tibia and fibula with minor deformity; the examiner 
described the veteran's degenerative arthritis as moderately 
severe in nature.

With respect to functional impairment, the examiner described the 
veteran's joint motion against resistance as within moderate 
limits, and noted that the veteran displayed objective evidence 
of pain and functional loss due to atrophy of the quadriceps 
muscle, as well as limitation of right knee motion.  While the 
examiner indicated that it was likely that excessive use of the 
right leg could diminish functional capacity, he concluded that 
it was not feasible to express any diminishment of functional 
capacity in terms of loss of knee motion in degrees.  The 
examiner diagnosed the veteran with degenerative arthritis of the 
right knee with mild valgus deformity.  

The RO rated the veteran's right leg disability, to include 
osteoarthritis, as 40 percent disabling under Diagnostic Code 
5261.  Limitation of extension of a leg warrants a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1998).

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under DC 5003.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a 20 percent evaluation 
if flexion is limited to 30 degrees or a 30 percent evaluation if 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (1998).

A rating of 40 percent is warranted for ankylosis of a knee in 
flexion between 10 and 20 degrees, whereas a rating of 50 percent 
is warranted if the ankylosis is in flexion between 20 and 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  

Nonunion of the tibia and fibula, with loose motion requiring a 
brace, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  

The October 1994 VA examination was positive for grating in the 
knee with limitation of flexion to 5 degrees and limitation of 
flexion to 95 degrees.  The examination did not disclose pain, 
instability or swelling.  Limited information is provided in the 
October 1994 VA examination report and the treatment records 
dated prior to April 15, 1997.  Even with consideration of 
38 C.F.R. § § 4.40, 4.45, there is no reasonable basis for 
concluding that during the period prior to April 15, 1997, the 
disability picture more nearly approximated the criteria for a 
rating in excess of 20 percent.  The Board notes that the veteran 
has not disputed the RO's assignment of April 15, 1997, as the 
effective date of the increased evaluation of 40 percent.

With respect to the period from April 15, 1997, the Board notes 
that while right knee extension on private evaluation in 
September 1997 was limited to 160 degrees, this result is highly 
inconsistent with those elicited on other examinations on file.  
Obviously, the anatomical position utilized by the private 
examiner was 180 degrees.  The anatomical position utilized in 
knee range of motion testing by VA is 0 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (1998).  With this in mind, the Board has 
concluded that extension of the veteran's right knee in September 
1997 was 20 degrees.  The July 1998 examiner described the right 
knee extension as limited to 35 degrees.  The record reflects 
that the veteran's right knee is not ankylosed, and that the 
fracture of the right leg is healed.  In addition, while the 
veteran has degenerative changes associated with the right knee, 
as well as crepitus of the knee and pain on range of motion 
testing, the veteran nevertheless is able to squat, to rise with 
some assistance, and to walk without assistance.  Moreover, 
examinations have disclosed the absence of any swelling 
associated with the right knee.  Although the veteran complains 
of knee weakness and exhibits quadriceps atrophy, the veteran's 
joint motion against resistance was nevertheless described as 
within moderate limits, no instability or subluxation has been 
found and there is no other current evidence of weakness or 
instability.

With respect to contentions advanced as to 38 C.F.R. §§ 4.40, 
4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995), the 
Board notes that the record reflects that despite unsteadiness of 
gait and the use of assistive devices, the veteran nevertheless 
was able to ambulate unassisted on VA examination.  Moreover, the 
veteran's joint motion against resistance was described as within 
moderate limits and the veteran denied a history of weakened 
movement or flare-ups of disability.  The Board lastly notes that 
while the July 1998 examiner concluded that the veteran would 
likely experience diminished functional capacity with excessive 
use of the right leg, he was unable to address the extent of any 
additional loss of knee motion in degrees.  Therefore, when all 
pertinent disability factors are considered, the Board concludes 
that the current limitation of extension more nearly approximates 
the criteria for a 50 percent evaluation than those for a 40 
percent evaluation and that the disability does not more nearly 
approximate the criteria for an evaluation in excess of 50 
percent. 

The Board notes that the provisions of VAOPGCPREC 23-97 (1997), 
regarding the assignment of separate ratings for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, are 
not for application, since the medical evidence on file is 
negative for evidence of instability associated with the right 
knee. 




ORDER

Entitlement to a rating of 50 percent for right leg disability, 
to include osteoarthritis, is granted, subject to the criteria 
applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

